Gordon McCloud, J.
¶37 (concurring) — I agree with the majority that this is a case about stare decisis. The petitioner, Nakia Lee Otton, concedes that the Court of Appeals’ decision is correct under this court’s holding in State v. Smith, 97 Wn.2d 856, 863, 651 P.2d 207 (1982), and he asks *691us to overrule that holding. Thus, this case requires us to decide whether Smith should be abandoned as incorrect and harmful. See In re Rights to Water of Stranger Creek, 77 Wn.2d 649, 653, 466 P.2d 508 (1970) (“The true doctrine of stare decisis ... requires a clear showing that an established rule is incorrect and harmful before it is abandoned.”).
¶38 I also agree with the majority that the phrase at issue in this case—“other proceeding” in Evidence Rule (ER) 801(d)(l)(i)—is open ended. Had the drafters intended to strictly enumerate the “proceedings” covered by the rule, they would have done so. See Rivard v. State, 168 Wn.2d 775, 783, 231 P.3d 186 (2010) (“we interpret a statute to give effect to all language, so as to render no portion meaningless or superfluous”). But I disagree with the majority’s conclusion that the phrase “other proceeding” in ER 801(d)(l)(i) is so open ended that it includes police interviews or permits the kind of fact-specific, case-by-case reliability test that this court crafted in Smith.
¶39 Indeed, among all the jurisdictions with identical rules whose courts have addressed the issue, Washington is the only one that interprets the phrase in this way. Other courts have consistently held that the “other proceedingfs]” covered by rules equivalent to ER 801(d)(l)(i) are limited to routinized proceedings, bearing hallmarks of formality such as oversight by a neutral officer and simultaneous transcription under authority of law, and thus exclude statements taken as part of a police officer’s investigation. For the reasons given in Part I below, I conclude that Washington’s contrary interpretation is inconsistent with ER 801(d)(l)(i)’s plain language and is therefore incorrect. I nevertheless concur in the majority’s decision to affirm the Court of Appeals because I agree that Otton has not met his burden to show that Smith is clearly harmful.
I. SMITH WAS INCORRECTLY DECIDED
¶40 As the majority correctly notes, ER 801(d)(l)(i)’s federal equivalent—the rule on which ER 801(d)(l)(i) was *692based5—reflected a compromise between drafters who wanted an “unrestricted version” admitting all prior inconsistent statements and drafters who wanted a rule limiting admission to statements made “at a ‘trial, hearing, deposition, or before a grand jury.’” Smith, 97 Wn.2d 859-60 (quoting draft rule). In light of that legislative history, and consistent with the statute’s plain language, the Smith court concluded that the compromise term “other proceeding” in the rule included, but was not limited to, grand jury proceedings. Id. at 860-61. This conclusion is sound; it is consistent with the legislative history and the case law interpreting the federal rule or other state equivalents. See discussion infra Section I.B. To the extent the majority endorses this aspect of Smith, I concur.
¶41 But the Smith court went on to address a more specific question: whether the open-ended phrase “other proceeding” in ER 801(d)(l)(i) included a situation in which detectives contacted a witness to request a statement, the witness talked with detectives and then wrote out a statement at the police station, and the witness subsequently signed the statement and swore to its accuracy before a notary. 97 Wn.2d at 858. It held that the answer was yes because the statement came with “[m]inimal guaranties of truthfulness.” Id. at 862.
¶42 To reach that conclusion, the Smith court relied on a single Ninth Circuit case, United States v. Castro-Ayon, 537 F.2d 1055 (9th Cir. 1976), interpreting the federal equivalent rule, Fed. R. Evid. (FRE) 801(d)(1)(A). But the Smith *693court misinterpreted Castro-Ayon and distinguished, without any explanation, cases holding that sworn statements made to investigating officers are not admissible under that rule. 97 Wn.2d at 860-61. In the 34 years since Smith was decided, many more courts have interpreted FRE 801(d)(1)(A) and equivalent state rules. Every court to do so has rejected Washington’s interpretation; consequently, we are now an extreme outlier. The interpretation adopted by other jurisdictions is clear, consistent with the rule’s plain language and legislative history, and much more amenable to fair application than Smith’s ad hoc approach is. I would therefore hold that Smith was incorrect.
A. To conclude that a police interview can be an “other proceeding” within the meaning of ER 801(d)(l)(i), the Smith court relied on a misreading of Castro-Ayon and distinguished, without explanation, more apposite cases reaching the opposite conclusion
¶43 In Castro-Ayon, the Ninth Circuit held that a tape-recorded interrogation by border agents was admissible under FRE 801(d)(1)(A). 537 F.2d at 1058. The Smith court acknowledged, in a footnote, that some federal courts had reached a very different conclusion, and would exclude sworn statements made to investigating officers from FRE 801(d)(l)(A)’s “other proceeding” hearsay exception. 97 Wn.2d at 861 n.1 (citing United States v. Livingston, 213 U.S. App. D.C. 18, 661 F.2d 239 (1981); United States v. Ragghianti, 560 F.2d 1376 (9th Cir. 1977)). But it dismissed these decisions without analysis as “not dealing] with facts identical to the ones before us.” Id. The Smith court then went on to hold that admissibility under ER 801(d)(1)(i) is a fact-specific, case-by-case determination that hinges on the prior statement’s “reliability” rather than on the proceeding at which that statement was given: “each case depends on its facts with reliability the key.” Id. at 863. It explained that a statement was admissible under *694ER 801(d)(l)(i) so long as it bore “‘minimal guarantees of truthfulness.’ ” Id. at 861-62 (quoting David W. Louisell & Christopher B. Mueller, Federal Evidence § 419, at 169-71 (1980)).
¶44 In this respect, Smith is actually inconsistent with Castro-Ayon. The Castro-Ayon court did not endorse the idea that certain statements might be reliable enough to fall within FRE 801(d)(l)(A)’s “other proceeding” exception regardless of the proceeding at which they were given. Instead, that court held that the particular proceeding at issue in that case was sufficiently similar to a grand jury proceeding to fall within the ambit of FRE 801(d)(l)(A)’s “other proceeding” exception:
[W]e note that the immigration proceeding before Agent Pearce bears many similarities to a grand-jury proceeding: both are investigatory, ex parte, inquisitive, sworn, basically prosecu-torial, held before an officer other than the arresting officer, recorded, and held in circumstances of some legal formality. Indeed, this immigration proceeding provides more legal rights for the witnesses than does a grand jury: the right to remain totally silent, the right to counsel, and the right to have the interrogator inform the witness of these rights.
We do not hold, as the question is not before us, that every sworn statement given during a police-station interrogation would be admissible. While this immigration proceeding bears many similarities to the station-house interrogation, we believe that it qualifies as an “other proceeding” within the meaning of the statute.
537 F.2d at 1058 (footnote omitted). Thus, Castro-Ayon was a holding about a particular semiformal proceeding, not a particular statement. Id. It does not support Smith’s holding that trial courts should determine “other proceeding” admissibility under ER 801(d)(l)(i) through an open-ended, case-by-case evaluation of a particular statement for “[m]inimal guarantees of truthfulness.” Smith, 97 Wn.2d at 862.
*695B. Contrary to the majority’s assertion, Smith is an extreme outlier; in the 30 years since Smith was decided, every other court to address the question has held that the “other proceeding^]” covered by rules equivalent to FRE 801(d)(1)(A) do not include interviews by investigating officers
¶45 As noted above, Smith adopted the minority position when it was decided 34 years ago. It held that witness statements taken during a police investigation could fall within ER/FRE 801’s “other proceeding” exception, even though the majority of federal courts to examine that question had reached the opposite conclusion. Smith, 97 Wn.2d at 861 n.1. Back then, however, the numbers were close: Castro-Ayon provided some support for Smith’s holding—albeit tenuous and indirect support—and two other federal cases rejected Smith’s interpretation of the rule. Thus, while Smith adopted a minority position, it could not be said to be contrary to an overwhelming majority of relevant precedent.
¶46 That is no longer true today, when many more cases have addressed the question. With the exception of Castro-Ayon, federal cases all hold that the “other proceeding[s]” contemplated in FRE 801(d)(1)(A) are proceedings in which “ ‘an official verbatim record is routinely kept . . . under legal authority,’ ” and that investigations by law enforcement do not meet this standard.6 *696And relevant cases from other states reach the same conclusion.7
¶47 Indeed, outside of Washington, no case has relied on Castro-Ayon to admit, under FRE 801(d)(1)(A) or an equivalent state rule, a prior inconsistent statement given to law enforcement during an investigation. A Westlaw search yields 25 controlling decisions8 that cite Castro-Ayon for the principle that an investigation by law enforcement may be an “other proceeding” for purposes of FRE 801(d)(1)(A). Of these 25, only 16 actually address that question.9 Three of *697these are unhelpful to this analysis because they are Washington cases (Smith and its progeny).10 But all of the remaining 13 cases either reject Castro-Ayon’s holding entirely or limit that holding to its facts:
• State v. Collins, 186 W. Va. 1, 7-8 & n.8, 409 S.E.2d 181 (1990) (noting that Castro-Ayon is an outlier that has been criticized in scholarship on FRE 801(d)(1)(A)).
• State v. Smith, 573 So. 2d 306, 314-16 (Fla. 1990) (distinguishing proceeding in Castro-Ayon (admissible as an “other proceeding” under FRE 801(d)(1)(A)) from prosecutor’s transcribed investigative interrogation (inadmissible because it did not even remotely resemble a grand jury proceeding)).
• State v. Johnson, 220 Neb. 392, 394, 398-99, 370 N.W.2d 136 (1985) (victim’s statement during interview with attorney was not an “other proceeding” under state equivalent of FRE 801(d)(1)(A); to the extent that Castro-Ayon supported that conclusion, it was “unique—and likely to remain so”), abrogated on other grounds by State v. Morris, 251 Neb. 23, 33-34, 554 N.W.2d 627 (1996).
• Delgado-Santos v. State, 471 So. 2d 74, 78 (Fla. Dist. Ct. App. 1985) (“the overwhelming weight of authority on the issue is that no variation of police investigatory activity constitutes an [FRE] 801(d)(1)(A)... proceeding” (collecting cases)).
*698• Tisdale v. State, 498 So. 2d 1280, 1282 (Fla. Dist. Ct. App. 1986) (embracing Delgado-Santos’ interpretation of rule equivalent to FRE 801(d)(1)(A) and explicitly rejecting Smith’s contrary interpretation).
• United States v. Bonnett, 877 F.2d 1450, 1462 (10th Cir. 1989) (rejecting argument that witness’ statement to Federal Bureau of Investigation agents was admissible under FRE 801(d)(1)(A) because Castro-Ayon was “not persuasive and . .. clearly distinguishable”).
• United States v. Dietrich, 854 F.2d 1056, 1061-62 (7th Cir. 1988) (reading Castro-Ayon as limited to “pro-ceedingfs] . . . [that] contain! ] many of the same procedural protections as a grand jury proceeding” and distinguishing the proceeding at issue in Castro-Ayon from a sworn statement made to investigating police officers in an interview that was neither transcribed nor conducted in front of a neutral third party).
• United States v. Day, 789 F.2d 1217, 1222-23 (6th Cir. 1986) (declining to follow Castro-Ayon “to the extent the facts are not distinguishable”).
• Bell v. City of Milwaukee, 746 F.2d 1205, 1274 n.83 (7th Cir. 1984) (noting in dicta that district court probably erred by admitting witness’ sworn statement to investigator under FRE 801(d)(1)(A); noting that Castro-Ayon might be contrary), overruled on other grounds by Russ v. Watts, 414 F.3d 783 (7th Cir. 2005).
• United States v. Powell, 17 M.J. 975, 976 (A.C.M.R. 1984) (rejecting Castro-Ayon to the extent that it would allow admission of “a statement made in a policeman’s office during a non-advocatory, inquisitorial police investigation merely because an oath was administered”).
• United States v. Whalen, 15 M.J. 872, 878 (A.C.M.R. 1983) (stating that prior inconsistent statement made to investigating officer was not given in an “other proceeding” for purposes of hearsay exception; noting that Castro-Ayon is contrary).
*699• United States v. Luke, 13 M.J. 958, 960 (A.F.C.M.R. 1982) (rejecting Castro-Ayon to the extent that that case is not limited to its facts, i.e., to proceedings fundamentally similar to grand jury hearings).
• Livingston, 661 F.2d at 243 (holding that Castro-Ayon proceeding was distinguishable, for purposes of FRE 801(d)(1)(A) admissibility, from interview by postal inspector that was conducted at home of government witness who gave sworn statement but was afforded no rights, and that was neither transcribed nor conducted in front of an independent officer).
Given this overwhelming and consistent authority, I disagree with the majority’s conclusion that “Washington is not such an outlier” in its interpretation of the phrase “other proceeding” in ER 801(d)(l)(i). Majority at 687.
C. Contrary to the majority’s assertion, Otton proposes a workable framework for analyzing ER 801(d)(l)(i) admissibility; it is the framework adopted by the other jurisdictions and compelled by the rule’s plain language
¶48 I also disagree with the majority’s assertion that “Otton does not propose a workable analytical framework for future cases.” Majority at 683. Otton asks us to adopt the interpretation of “other proceeding” that is used by every single other court that has considered the issue presented in Smith. See Suppl. Br. of Pet’r at 11 (quoting Dietrich, 854 F.2d at 1061). And, as the majority expressly acknowledges, that interpretation holds that FRE 801(d)(1)(A) and state equivalent rules “ ‘ “contemplate situations in which an official verbatim record is routinely kept, whether steno-graphically or by electronic means, under legal authority.”’” Majority at 686 (emphasis added) (quoting Dietrich, 854 F.2d at 1061 (quoting Livingston, 661 F.2d at 240)). In short, the rules contemplate routinized proceedings bearing hallmarks of formality such as oversight by an independent (i.e., neutral) officer and simultaneous transcription. E.g., Dietrich, 854 F.2d at 1061; Livingston, 661 F.2d at 243.
*700¶49 The majority acknowledges that such an interpretation is “reasonable” but asserts that “it is not clear why it is more reasonable than Smith’s interpretation.” Majority at 686. Again, I disagree. The interpretation of “other proceeding” adopted by the other jurisdictions is compelled by the rule of ejusdem generis, which holds that “ ‘specific terms modify or restrict the application of general terms where both are used in sequence’ ” in a statute. State v. Stockton, 97 Wn.2d 528, 532, 647 P.2d 21 (1982) (quoting Dean v. McFarland, 81 Wn.2d 215, 221, 500 P.2d 1244 (1972)). In ER 801(d)(l)(i), as in its federal equivalent, the term “other proceeding” appears after a list of more specific terms: “.. . given under oath subject to the penalty of perjury at a trial, hearing, or other proceeding, or in a deposition.” (Emphasis added.) Applying the interpretive canon of ejusdem generis, the phrase “other proceeding” must be read to encompass only those “proceeding[s]” that are fundamentally similar to a trial or hearing. Id. This is precisely why every other court addressing the question has held that police interviews are not “other proceeding [s]” within the meaning of the rule. See Livingston, 661 F.2d at 243 (statement given to investigating officers inadmissible under FRE 801(d)(1)(A) because “the circumstances fall far short of those in a grand jury proceeding, the paradigmatic ‘other proceeding’ under the Rule”).
¶50 In contrast to these other courts’ interpretation, the four-factor reliability test that Washington courts have derived from Smith bears absolutely no relationship to ER 801(d)(l)(i)’s plain language whatsoever.11 Indeed, the first Smith factor—whether the witness gave the statement *701voluntarily—is inconsistent with ER 801(d)(l)(i)’s plain language. Since trial testimony is not necessarily given voluntarily, the voluntary nature of a statement is clearly irrelevant under ER 801(d)(l)(i). And the fourth factor— whether the witness was subject to cross-examination when giving the subsequent inconsistent statement—is unhelpful because it is always satisfied. Moreover, Smith’s ad hoc approach, in which “each case depends on its facts with reliability the key,” 97 Wn.2d at 863, is inconsistent with the federal rule’s legislative history, which reveals a compromise decision to restrict the rule’s coverage to certain types of proceedings (as opposed to certain types of statements). See Tisdale, 498 So. 2d at 1282 (“the congressional dichotomy between House and Senate and the ultimate compromise giving rise to federal rule 801(d)(l)(A)[ ] seem to dictate a ‘bright line’ construction rather than a case-by-case analysis of the circumstances surrounding the taking of the statement to determine reliability and thus admissibility”).
¶51 Because Smith is inconsistent with ER 801(d)(l)(i)’s plain language and the overwhelming majority of precedent interpreting equivalent rules, I would hold that it was incorrectly decided.
II. OTTON, HOWEVER, HAS NOT MET HIS BURDEN TO SHOW THAT SMITH IS CLEARLY HARMFUL
¶52 Although I conclude that Smith was incorrectly decided, I concur in the majority’s decision because I agree that Otton has not made the requisite showing of harm sufficient to overcome the rule of stare decisis.
¶53 Our cases have identified various kinds of harm that can satisfy this standard. We have found precedent “harmful” because it was incorrect and inequitable. State v. Berlin, 133 Wn.2d 541, 548, 947 P.2d 700 (1997) (prior precedent harmful because it overruled well-reasoned precedent without showing that precedent was incorrect and harmful, and because it precluded lesser included offense *702instructions in too many cases). We have found precedent “harmful” because it created serious policy problems. State v. Barber, 170 Wn.2d 854, 865, 248 P.3d 494 (2011) (collecting cases). And precedent is certainly harmful when it infringes a constitutional protection. E.g., State v. W.R., 181 Wn.2d 757, 769, 336 P.3d 1134 (2014) (prior precedent violated due process protections); Barber, 170 Wn.2d at 871 (prior precedent offended separation of powers principles). But whatever underlying harm we have recognized, we have always required a clear showing of harm and we have placed this burden on the party seeking to overturn precedent. State v. Kier, 164 Wn.2d 798, 804-05, 194 P.3d 212 (2008) (citing State v. Devin, 158 Wn.2d 157, 168, 142 P.3d 599 (2006) (citing Stranger Creek, 77 Wn.2d at 653)).
¶54 I agree with the majority that Otton has not met that burden here. To support his argument that Smith is harmful, Otton simply asserts that ad hoc “reliability” determinations are inherently subjective and therefore unfair. Suppl. Br. of Pet’r at 12-14. But as the majority points out, these determinations pose no constitutional problems in the context of ER 801(d)(l)(i), majority at 688-89, and Otton offers no evidence that Smith has yielded uneven results in Washington courts.
CONCLUSION
¶55 Smith’s case-by-case reliability test conflicts with the plain language of ER 801(d)(l)(i) and the overwhelming majority of relevant precedent from other jurisdictions. I therefore conclude that Smith was incorrectly decided. I concur in the decision to adhere to Smith and affirm the Court of Appeals, however, because I agree that the petitioner has not met his burden to show that Smith is clearly harmful.

 When Smith was decided, Washington’s ER 801(d)(l)(i) was identical to Fed. R. Evid. (FRE) 801(d)(1)(A). 97 Wn.2d at 859 (noting that the judicial comment on ER 801(d)(1) provided that “the rule ‘conforms state law to federal practice’ ’’); former ER 801(d)(1) cmt. (1980). All the comments to Washington’s ERs were deleted in 2006 when the Washington State Bar Association “concluded that the Comments have outlived their usefulness.’’ Purpose statement to proposed amendment to ER Introductory Paragraph—Comment, 156 Wn.2d Proposed-16 (Official Advance SheetNo. 1, Jan. 17, 2006). But ER801(d)(l)(i) remains substantially similar to its federal counterpart. Since then, FRE 801(d)(1)(A) has been amended to omit the phrase “under oath,’’ but in all other respects the state and federal rules remain the same.


 Livingston, 661 F.2d at 242-43 (quoting 4 David W. Louisell & Christopher B. Mueller, Federal Evidence § 419, at 171 (1980)); United States v. Bonnett, 877 F.2d 1450, 1462 (10th Cir. 1989); United States v. Dietrich, 854 F.2d 1056, 1061-62 (7th Cir. 1988); United States v. Day, 789 F.2d 1217, 1222-23 (6th Cir. 1986); see also Santos v. Murdock, 243 F.3d 681, 684 (2d Cir. 2001) (per curiam) (endorsing interpretation of ER 801(d)(1) adopted by the District of Columbia Circuit in Livingston, holding that meeting between attorney and witness, in which witness prepared an affidavit drafted by attorney, was not an “other proceeding’’ within meaning of rule); 29 Am. Jur. 2d Evidence § 681, at 741 (2008) (“It has been held that a proceeding contemplated by the Rule is a formal action before a judicial tribunal, as well as an action before a quasi-judicial officer or board, invoked to enforce or protect a right. This requirement contemplates situations in which an official verbatim record is routinely kept, whether stenographically or by elec*696tronic means, and under legal authority so as to insure its reliability.” (footnotes omitted)); John. R Gillespie, Annotation, What Is “Other Proceeding” under Rule 801(d)(1)(A) of Federal Rules of Evidence, Excepting from Hearsay Rule Prior Inconsistent Statement Given “at a Trial, Hearing, or Other Proceeding,” 37 A.L.R. Fed. 855, 856-58 (1978).


 E.g., State v. Johnson, 220 Neb. 392, 394, 398-99, 370 N.W.2d 136 (1985), abrogated on other grounds by State v. Morris, 251 Neb. 23, 33-34, 554 N.W.2d 627 (1996); United States v. Powell, 17 M.J. 975, 976 (A.C.M.R. 1984); United States v. Whalen, 15 M.J. 872, 878 (A.C.M.R. 1983); United States v. Luke, 13 M.J. 958, 960 (A.F.C.M.R. 1982); Delgado-Santos v. State, 471 So. 2d 74, 78 (Fla. Dist. Ct. App. 1985).


 I have omitted six unpublished opinions and one decision, Robinson v. State, 455 So. 2d 481 (Fla. Dist. Ct. App. 1984), whose agreement with Castro-Ayon was later overruled by State v. Delgado-Santos, 497 So. 2d 1199 (Fla. 1986).


 Nine of the remaining cases admit or exclude prior statements under FRE 801(d)(1)(A) or an equivalent rule without deciding whether investigations can ever constitute “other proceeding[s].” Simmonds v. People, 59 V.I. 480, 489-503 (2013) (trial court erred by admitting police interview statement under local rather than federal evidentiary rule but error was harmless (citing Castro-Ayon for discussion of FRE 801(d)(1)(A)’s legislative history)); State v. Maestas, 92 N.M. 135, 144-45, 584 P.2d 182 (1978) (citing Castro-Ayon for the principle that “inconsistent statements spoken by the victim under oath and ‘on the stand’ were admissible as substantive evidence”); United States v. Tafollo-Cardenas, 897 F.2d 976, 980 (9th Cir. 1990) (citing Castro-Ayon for the principle that prior inconsistent statement is admissible only if given “under oath subject to the penalty of perjury at a trial, hearing or other proceeding,” and holding that unsworn statement given to arresting officer was not admissible as substantive evidence); Pope v. Sav. Bank of Puget Sound, 850 F.2d 1345, 1356 (9th Cir. 1988) (citing Castro-Ayon for the principle that “other proceeding” in FRE 801(d)(1)(A) is defined broadly, but approving admission of prior inconsistent statement given in a deposition, consistent with the rule’s plain language); United States v. Mosley, 555 F.2d 191, 193 (8th Cir. 1977) (citing Castro-Ayon for principle that grand jury proceedings are “other proceeding[s]” within the scope of FRE 801(d)(1)(A); holding that even if trial court erred by admitting prior inconsistent statement given to investigating prosecutor, error was harmless because the court also properly admitted statement given in grand jury proceeding, which was substantially similar); State v. Sua, 115 Wn. App. 29, 46-49, 60 P.3d 1234 (2003) (citing *697Castro-Ayon when summarizing Smith's holding; finding witness statement at issue inadmissible even under Smith because it was not given under oath or subject to penalty of perjury); State v. Johnson, 40 Wn. App. 371, 378, 699 P.2d 221 (1985) (citing Castro-Ayon for the principle that ‘Rot every sworn statement given during a police interrogation would be admissible” and holding witness’ prior statements inadmissible because they were either oral or unsigned); Webb v. State, 426 So. 2d 1033, 1034-35 & n.7 (Fla. Dist. Ct. App. 1983) (citing Castro-Ayon for the principle that grand jury testimony is admissible under state equivalent to FRE 801(d)(1)(A)); Gilardi v. Schroeder, 672 F. Supp. 1043, 1044 & n.1 (N.D. Ill. 1986) (affidavit given in proceeding before the federal Equal Employment Opportunity Commission was admissible under FRE 801(d)(1)(A), citing Castro-Ayon).


 Smith, 97 Wn.2d at 863; State v. McComas, 186 Wn. App. 307, 314-17, 345 P.3d 36 (sworn statement given to investigating police officer was made in an “other proceeding” under ER 801(d)(1)(i) because Court of Appeals is bound by Smith), review denied, 184 Wn.2d 1008 (2015); State v. Nelson, 74 Wn. App. 380, 391, 874 P.2d 170 (1994) (police interrogation is an “other proceeding” under Smith).


 As the majority notes, subsequent state Court of Appeals decisions have derived from Smith four factors for determining admissibility under ER 801(d)(l)(i): “‘(1) whether the witness voluntarily made the statement, (2) whether there were minimal guaranties of truthfulness, (3) whether the statement was taken as standard procedure in one of the four legally permissible methods for determining the existence of probable cause, and (4) whether the witness was subject to cross examination when giving the subsequent inconsistent statement.’” Majority at 680 (quoting State v. Binh Thach, 126 Wn. App. 297, 308, 106 P.3d 782 (2005)); State v. Nelson, 74 Wn. App. at 383.